 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   RICARDO TORRES,                                  Case No. 1:17-cv-00888-LJO-SAB

12                 Plaintiff,                         ORDER REQUIRING PARTIES TO SHOW
                                                      CAUSE WHY SANCTIONS SHOULD NOT
13          v.                                        ISSUE FOR FAILURE TO COMPLY WITH
                                                      COURT ORDER
14   LA FAVORITA BROADCASTING, INC. et
     al.,                                             (ECF No. 42)
15
                   Defendants.                        FIVE-DAY DEADLINE
16

17

18         On November 21, 2018, the Court conducted an informal telephonic conference call

19 during which the parties raised a discovery dispute. An order issued requiring the parties to
20 either notify the Court that the discovery disputes had resolved or submit confidential briefs

21 regarding the dispute by 5:00 p.m. on December 5, 2018. The parties did not notify the Court

22 that the dispute has resolved nor did they submit confidential briefs regarding the dispute in

23 compliance with the order.

24         Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

25 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

26 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to
27 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

28 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.


                                                  1
 1 2000).

 2          Accordingly, the Court HEREBY ORDERS the parties to SHOW CAUSE within five (5)

 3 days of the date of entry of this order why sanctions should not issue for the failure to comply

 4 with the November 21, 2018 order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 10, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
